Opinion by
Judge Craig,
These two consolidated appeals address chiefly the question of whether court-appointed employes who resign or are discharged for seeking public office have good cause for their conduct, thereby entitling them to unemployment compensation benefits. We present each case’s factual and procedural history separately, followed by our resolution of the questions of law.

No. 2481 G.D. 1981

The County of Fayette appeals from an order of the Unemployment Compensation Board of Review which affirmed a referee’s decision granting benefits to Richard A. Hoch.
After appointment by the Court of Common Pleas of Fayette County, Hoch had served as the county’s assistant probation officer for approximately five years. On March 6,1981, Hoch filed a nominating petition for the elective office of district justice. On March 10, 1981 the common pleas court notified him that directives of the Court Administrator prohibited him, as a court-appointed employe, from seeking political office, and offered him the choice of resigning or withdrawing from the race. On March 25, 1981, Hoch informed the court that he would do neither. On March 30,1981, the court discharged him.
Hoch moved to dismiss the county’s appeal from the Office of Employment Security’s (OES) initial determination granting benefits, on the ground of the county’s failure to attend the referee’s hearing.1 After *263receiving a “cautionary instruction” from the referee, however, Hoch presented his case. Upon finding that Hoch had been terminated for filing the nomination petition and concluding that his action did not constitute wilful misconduct, the referee affirmed the OES’s determination. The county has appealed the board’s summary affirmance of the referee’s decision.2
Undisputed evidence in the record clearly established that, by March 10, 1981, Hoch was aware of the judicial rule proscribing political activity, but that, despite such knowledge, he refused to withdraw his nominating petition or resign. The board candidly admits in its brief that the findings were inaccurate because Hoch was in fact discharged for refusing to withdraw — and not for filing — his nomination petition.

No. 2385 G.D. 1983

Joan L. Snyder has appealed a board order which affirmed a referee’s decision denying benefits because she voluntarily quit work without necessitous and compelling reason.3
For almost twelve years, Snyder had been employed as a secretary in a district justice’s office. In early March 1983, she filed a nominating petition for the elective office of district justice. On March 15, 1983 the magisterial district administrator informed her that as a court-appointed employe she was pro*264Mbited from seeking public office, and offered her the option of resigning or withdrawing from the race. After considering the employer’s ultimatum for a few days, ,she elected to pursue public office and resigned from employment on March 18, 1983.
Claimant Snyder, of course, has the burden of establishing that she had necessitous and compelling cause for leaving work. See Gennaria v. Unemployment Compensation Board of Review, 75 Pa. Commonwealth Ct. 354, 461 A.2d 918 (1983).
Snyder asserts that her resignation was not voluntary because she was compelled to resign in order to seek public office. The question of whether a claimant was discharged or voluntarily terminated the employment is ultimately one of law. See G.C. Murphy Company v. Unemployment Compensation Board of Review, 80 Pa. Commonwealth Ct. 464, 471 A.2d 1295 (1984). Unlike constructive discharge cases, however, claimant Snyder was never confronted with a Hob-son’s choice to resign or be fired. See e.g., Store Equipment Company, Inc. v. Unemployment Compensation Board of Review, 60 Pa. Commonwealth Ct. 80, 430 A.2d 1025 (1981). She simply chose to quit work in order to pursue her candidacy for the office of district justice. Her resignation was a deliberate rejection of the employment conditions that proscribed her candidacy.
Therefore, the board properly concluded that she had voluntarily terminated her employment. See G.C. Murphy Company (employe’s refusal to return to work and relinquish right of action against employer constituted a voluntary quit).

Good Cause

Our Supreme Court, in In Re Prohibition of Political Activities by Court-Appointed Employees, 473 Pa. *265554, 560, 375 A.2d 1257, 1259-60 (1977) (per curiam), articulated the reasonableness of the political activity-ban here involved, by stating:
The purpose of the memoranda, of course, was to maintain not only the independence, integrity and impartiality of the judicial system but also the appearance of these qualities. The vice of mixing political and judicial activity is too obvious to require elaboration here. Only by a steadfast separation of partisan political activity from the judicial function can the confidence of the public in courts and judges be merited and maintained.
However, even though the court rule proscribing political activity by court personnel is clearly reasonable, the claimants in both of these cases urge that we further must determine whether they had good cause for their respective actions. Claimant Hoch would not be guilty of wilful misconduct, even for contravening a reasonable rule, if good cause existed for the refusal to comply. Lowe v. Unemployment Compensation Board of Review, 74 Pa. Commonwealth Ct. 485, 460 A.2d 870 (1983). Also, because “good cause” is equivalent to “necessitous and compelling” cause, Kleban v. Unemployment Compensation Board of Review, 73 Pa. Commonwealth Ct. 540, 459 A.2d 53 (1983), a like analysis is pertinent to claimant Snyder’s voluntary quit issue.
Both claimants assert that good cause underpinned their conduct in view of their reliance upon sections 410 and 412 of the Ethics Law,4 enacted after the issuance of the Court Administrator’s directives. Section 410 of the Ethics Law explicitly permits common pleas court and district justice employes to “run for *266and hold any elective office.” Section 412 of the Ethics Law provides that “[i]f the provisions of this act conflict with any other statute, ordinance, regulation or rule, the provisions of this act shall control. ’ ’
However, the provisions of the Ethics Law cannot provide a legal foundation for good cause with respect to these court employees. The Pennsylvania Supreme Court has already held provisions of the Ethics Law invalid to the extent that they invade upon its own authority to administer the courts. Because the Supreme Court’s power to supervise the judicial system is not subject to legislative regulation, Ethics Law provisions infringing upon that power are unconstitutional. Wajert v. State Ethics Commission, 491 Pa. 255, 420 A.2d 439 (1980) held that the Ethics Law provision suspending a former judge’s right to practice law was unconstitutional as applied. Kremer v. State Ethics Commission, Pa. , 469 A.2d 593 (1983) held that the Ethics Law financial disclosure provisions could not validly be applied to the judiciary.
In Novalski v. Barbieri, 487 Pa. 589, 410 A.2d 768 (1980) the conflict between the Ethics Law and the judicial directives against court employee political activity apparently was placed at issue. Although the Pennsylvania Supreme Court issued a decision against the court employee without any explanatory opinion (see dissenting opinion of Justice, now Chief Justice, Nix), the holding in that case controls the present case implicitly.
The Ethics Law provisions do not provide a good-cause basis for an award of unemployment compensation here.

First Amendment

The final issue raised, that the judicial directives against political activity violate First Amendment rights, is answered by the express words of the Penn*267sylvania Supreme Court in In Re: Prohibition of Political Activities, where the Supreme Court explicitly considered claims of First Amendment and equal protection violations and found them to be without merit. Even though incumbency in public employment does not strip a citizen of constitutional rights, public agency employers can have a compelling governmental interest warranting restriction of a First Amendment right. Commonwealth ex rel. Specter v. Moak, 452 Pa. 482, 307 A.2d 884 (1973).
This court therefore must hold that neither of the claimants in these cases were entitled to unemployment compensation and enter the respective orders accordingly.
Order in 2481 C.D. 1981
Now, July 31,1984, the order of the Unemployment Compensation Board of Review at Decision No. B-199273 is reversed.
Order in 2385 C.D. 1983
Now, July 31,1984, the order of the Unemployment Compensation Board of Review at Decision No. B-221053 is affirmed.

 Hoch contends that the referee erred in not granting his dismissal motion because of the county’s nonappearance at the hearing. However, that issue was not preserved for review because there was *263no cross-appeal from the board’s decision. See Saloon Restaurant Enterprises v. W.C.A.B. (Martinez), 75 Pa. Commonwealth Ct. 408, 462 A.2d 337 (1983).


 As the employer, the county must prove that the claimant was discharged for wilful misconduct under section 402(e) of the Unemployment Compensation Law (Law), Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(e). See Meale v. Unemployment Compensation Board of Review, 70 Pa. Commonwealth Ct. 412, 453 A.2d 376 (1982).


 Section 402(b) of the Law, 43 P.S. §802(b).


 Act of October 4, 1978, P.L. 883, 65 P.S. §§410, 412.